 SHERMAN LUMBER COMPANY1789Sherman Lumber CompanyandGilbert Campbell,PetitionerandTruck Drivers,Warehousemen&Helpers Local 340, a/w Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,AFL-CIO.Case No. 1-RD-239.May 28,1957SUPPLEMENTAL DECISION AND ORDEROn March 14, 1957, the Board issued its Decision and Direction ofElection herein 1 pursuant to which an election by secret ballot wasconducted under the direction and supervision of the Regional Directorfor the First Region among the employees in the unit found appro-priate.Following the election, the parties were furnished a tally ofballots.The tally shows that of the approximately 190 eligible voters,178 cast ballots; of these none was for the Union, 26 were against theUnion, and 152 were challenged.The challenged ballots were suf-ficient to affect the results of the election.On April 8, 1957, the Union filed timely objections to conduct af-fecting the results of the election, alleging that supervisors had actedas election observers for the Employer and the Petitioner. In ac-cordance with the Board's Rules and Regulations, the Regional Di-rector caused an investigation to be made of the issues raised by theobjections, and on April 19, 1957, issued and duly served upon theparties a consolidated report on objections and challenged ballots.In the consolidated report, the Regional Director found that the Peti-tioner, Gilbert Campbell, who acted as his own election observer, wasa supervisor within the meaning of the Act when he filed the petitionherein and, as a supervisor, he was ineligible to file the instant petitionunder the provisions of Section 9 (c) (1) (A) of the Act.Accord-ingly, the Regional Director found merit in the Union's objections anctrecommended that the election be set aside and the petition be dis-missed.In view of this recommendation, he considered it unnecessaryto make recommendations with respect to the challenges or the re-maining part of the objections.Thereafter, the Employer filed timely exceptions to the Regional'Director's consolidated report and a supporting brief in which it,disputed the Regional Director's legal conclusion that the Petitioner,Gilbert Campbell, was a supervisor and, in effect, denied the factualbases supporting such conclusion. In these circumstances, we find thatthe exceptions raise material and substantial issues of fact as to thesupervisory status of Gilbert Campbell and that such issues, as well asthe issues with respect to the supervisory status of election observersGeorge A. Davenport and Lindley Randall and of R. McManus of the1Not reported in the printed volumes of Board Decisions and Orders.117 NLRB No. 210. 1790DECISIONS OF NATIONAL LABOR RELATIONS BOARDStaceyvilleMill, can best be resolved at the hearing which we, shalldirect.[The Board ordered that a hearing be held before a Trial Examiner,and that such hearing may be consolidated with any hearing held inCase No. I-CA-2272.][The Board further ordered that the Trial Examiner serve uponthe parties a report containing resolutions of credibility of witnesses,findings of fact, and recommendations to the Board as to the disposi-tion of said issues.Within the time provided therefor in the Board'sRules and Regulations, any party may file with the Board in Wash-ington, D. C., an original and six copies of exceptions thereto, andshall serve a copy thereof upon each of the other parties, and shall filea copy with the Regional Director. If no exceptions are filed thereto,the Board will adopt the recommendations of the Trial Examiner.][The Board further ordered the above-entitled matter referred tothe Regional Director for the First Region for the purpose of arrang-ing such hearing.]CHAIRMAN LEEDOM and MEMBER JENKINS took no part in the con-sideration of the above Supplemental Decision and Order.Scott Lumber Company, Inc.andInternational Woodworkers ofAmerica,Local 13-269,AFL-CIO.CaseNo. 92O-CA-1172.May 29,1957DECISION AND ORDEROn November 8, 1956, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint, and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions to theIntermediate Report together with a supporting brief, and the Re-spondent filed a brief in support of the Intermediate Report andRecommended Order.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its power in connection with this case to a three-memberpanel [Members Murdock, Rodgers, and Bean].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. The-rulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in the117 NLRB No. 249.